IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


EUGENE P. LEONI, JR.,                    : Nos. 397-400 MAL 2015
                                         :
                  Respondent             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
GREGORY T. LEONI (AS THE                 :
EXECUTOR OF THE ESTATE OF                :
EUGENE LEONI, SR.) AND MARIAN            :
LEONI,                                   :
                                         :
                  Petitioners            :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of October, 2015, the Petition for Allowance of Appeal

is DENIED.